Citation Nr: 1437560	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-27 700	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to August 1996, when he was discharged on account of physical disability. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 RO decision.  The Veteran presented sworn testimony in support of his appeal during a September 2009 videoconference hearing before the undersigned Veterans Law Judge.  

In February 2010, the Board remanded the matter for evidentiary development.  Such development having been satisfactorily completed, the appeal is once again before the Board.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.


FINDINGS OF FACT

1.  Degenerative joint disease of the right hip was first shown in March 2005; the Veteran does not have any other currently-diagnosed disability of the right hip.

2.  The evidence of record does not show a relationship between the Veteran's right hip disability and active duty service.


CONCLUSION OF LAW

Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he had right hip pain during service and that this pain has now advanced to become degenerative joint disease of the hip. He alleges that he stretched his hip and groin ligaments, and that this caused hip arthritis to develop. He further asserts that he should have received orthopedic evaluation of his right hip during service, but that he was not provided such evaluation.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the service connection claims by a September 2006 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, VA examination reports, the Veteran's written contentions and his hearing testimony.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In terms of the duty to notify, case law requires some discussion of the April 2014 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, service connection, the attempts to reopen previously-denied claims, and increased ratings were identified as issues on appeal at the Board hearing, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned during the September 2009 Board hearing.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis (identified in this case as degenerative joint disease) becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records reflect multiple complaints and injuries involving his right knee and right ankle, but only a single report of pain in his right upper leg.  In August 1987, the Veteran reported he had been feeling like "something is pulled," in his right upper leg for about two weeks.  Clinical evaluation yielded a diagnosis of a groin muscle injury.  There was no indication of bony joint involvement, and no X-rays were taken.  He was told to return to the clinic if the problem did not resolve within ten days, or sooner if he experienced further pain.  There is no report reflecting a return visit, however.  No further complaints involving the area are reflected in his service treatment records.  During a July 1993 re-enlistment physical examination, he did not complain of any pain or other problem in the area.  His lower extremities and musculoskeletal system were deemed to have been normal upon examination.  Similarly, the report of the Medical Board convened prior to the Veteran's discharge from service in 1996 on account of right knee and ankle impairment does not contain any mention of the right hip.

A March 2005 X-ray study was interpreted as showing no significant osseous, articular, or soft tissue abnormality.  There was mild marginal osteophyte formation, subconondral sclerosis and cystic change consistent with mild degenerative joint disease.  

During the September 2009 hearing on appeal, the Veteran testified that he has had hip pain and problems since he got out of service.  

During a June 2010 VA examination, the Veteran reported that he initially experienced hip problems involving groin strain in 1987.  He stated that degenerative joint disease was initially diagnosed upon a VA X-ray study in 2005.  The examiner rendered a diagnosis of right hip degenerative changes.  After reviewing the Veteran's service treatment records, the examiner opined that is it less likely that any right hip condition is related to or caused by the Veteran's active service because his service treatment records reflect no specific evaluation or diagnosis of right hip impairment or degenerative joint disease.  

A September 2011 physical therapy treatment plan reflects the Veteran's history of having had bilateral hip pain since 1986, when he strained his groin and lower abdominal muscles, and that the Veteran believed his hip condition had declined over the years due to lack of exercise as well.  

The Veteran currently carries a diagnosis of degenerative joint disease of the right hip.  Recent records reflect that he walks with a cane due to knee, hip, and back pain.  He also receives regular physical therapy for hip pain involving both hips.

In evaluating the Veteran's claim, the Board finds that no connection is shown between the groin muscle injury noted in service and his current degenerative joint disease of the hip.  The service treatment records do not reflect an on-going problem with the Veteran's right hip or groin area.  He did not return for further treatment after the initial 1987 visit, and he did not report problems with the hip during his re-enlistment physical examination or during the medical board proceedings prior to his discharge from service.  

The Veteran's testimony is that he has had pain and problems in the hip since service.  His testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, as a layperson, with no particular medical expertise, he is not competent to draw a link between the muscle injury and the currently-shown degenerative joint disease.  Although he has submitted some internet treatise evidence, this evidence is not specific to his case.  Because neither the Veteran nor VA adjudicators are medical experts, the Board remanded for a medical evaluation of the Veteran's claim.  The report of this June 2010 evaluation contains the examiner's conclusion that the two problems are unrelated, and it considered the Veteran's complaints of hip pain.  

Because right hip arthritis is not shown in the evidence of record within one year of the Veteran's discharge from service, service inception of arthritis cannot be presumed under law.  Service connection by way of continuity of symptomatology is also unwarranted.  This is because there is no evidence of in-service complaints, diagnosis, or treatment regarding the hip, so the Veteran's more recent assertions of hip pain since discharge are insufficient to permit an award of service connection for right hip arthritis.

For all the reasons set forth above, the preponderance of the evidence is against the Veteran's claim for service connection for a right hip disability.  The benefit sought is denied.


ORDER

Service connection for a right hip disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


